ence 7. Filed 03/02/21 Page 1 of 5 PagelD #: 68
“Case L2H VOGT EMC “Boctiment’s ‘Filed 02/26/21 Page 3 of 7 PagelD #: 63

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

Ermer 4

bodews hikvekd,

CIVIL CASE MANAGEMENT PLAN
Plaintiff,

- against - : cv-41 451 (BMC)

Cus filpnicy we. bd cus Hb tAY We

Defendants’ .

 

COGAN, District Judge

After consultation with counsel for the parties, the following Case Management Plan

is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure

16 and 26(f).

A. The case (ig) (is not) to be tried to a jury. [Circle as appropriate].
B. Non-Expert Discovery:

lL,

The parties are to conduct discovery in accordance with the Federal Rules of
Civil Procedure and the Local Rules of the Eastern District of New York. All
non-expert discovery is to be completed by YF @,2eti which date
shall not be adjourned except upon a showing of good cause and further order
of the Court. Interim deadlines for specific discovery activities may be
extended by the parties on consent without application to the Court, provided

the parties are certain that they can meet the discovery completion date.

The parties shall list the contemplated discovery activities and anticipated

completion dates in Attachment A, annexed hereto,
: | : 69
CUS ESEMP COREE RNC Document 7 Filed 03/02/21 Page 2 of 5 PagelD #

ee

3.

Document 6 Filed 02/26/21 Page 4 of 7 PagelD #: 64

Joinder of additional parties must be accomplished by MtY it, Zo2/

Amended pleadings may be filed without leave of the Court until
MAY (2024

Cc. For all causes of action seeking monetary damages, each party shall identify and

quantify in Attachment B, annexed hereto, each component of damages alleged; or, if

not known, specify and indicate by what date Attachment B shall be filed providing

such information.

D. Motions:

1.

Upon the conclusion of non-expert discovery, and no later than the date
provided below, the parties may file dispositive motions. The parties shall
agree to a schedule and promptly submit same for the Court’s approval,
providing for no more than three rounds of serving and filing papers:
supporting affidavits and briefs, opposing affidavits and briefs, and reply
affidavits and briefs.

The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
Individual Practices, requesting a premotion conference in order to file
dispositive motions shall be Jée= (7, 2¢24 . (Counsel shall insert a date

one week after the completion date for non-expert discovery.)

a. There shall be no cross-motions. Any motions not made by the agreed
date shall, unless the Court orders otherwise, not be considered until

after the timely-filed motion is determined.

b. Papers served and filed by the parties shall conform to the requirements

set out in the Court’s Individual Practices.

E. Any request for relief from a date provided in this Case Management Plan shall

conform to the Court’s Individual Practices and include an order, showing consents

and disagreements of all counsel, setting out all dates that are likely to be affected by

the granting of the relief requested, and proposed modified dates. Unless and until the

Court approves the proposed order, the dates provided in this Plan shall be binding.

F, Pre-Trial Motions:
24yfVA0095 4, lled 03/02/21 Page 3 of 5 PagelD #: 70
Case FZPEVGOIST-Hiic Boclineht’s ‘Fiied 02/26/21 Page 5 of 7 Pagel #. 65

Applications for adjournments and for discovery or procedural rulings will reflect or
contain the positions of all parties, as provided by the Court’s Individual Rules, and
are not to modify or delay the conduct of discovery or the schedules provided in this

Case Management Plan except upon leave of the Court.

SO ORDERED.

 

Dated: Brooklyn, New York U.S.D.J.
520
 

‘21 -Cv- -BMC_ Document 7 Filed 03/02/21 Page 4 of 5 PagelD #: 71
Chee FPS OOSSEBMC SScument6 Elled 02/26/91 Page 6 of 7 PagelD #: 66

ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

 

DISCOVERY ACTIVITIES COMPLETION DATE

(wTEM@ugireties fy Lu fries sewed BY mmeH IF 202)
= faspemses bY fen Wh, 262y

 

—
*

hequeste Fea (teducTies

 

~~ hewest To Mat bY bu Chies| Seen] hesteudEo Ta , ts Weede),
EY May (5,22.

flAisTifels FT [deCosit cea ON of ferne ACL 2g 202)

 

 

&

YeredPhwr's = eT] Petes ition

OM oh bempe MAY S, 221,
Cus Aiba ice PM

 

°- DetewDtar's EeT | Delos iT to 0 OW OK Berete MAY (2,202)
cus Phttkiey ie Clale (To EXTENT wEBDED)

© Pum TIEFl, MEDlchL Exha(s) Desi€wAre) Within 3° MYo AFL
ComfteTed wi/ DePoliTien .

 

 

 

 

 

10.

 

 

 
eLCV- ; ment.7 Filed 03/02/21 Page 5 of 5 PagelD #: 72
Sass F2HANOSTEBNTC Salman's ‘Hed Os>6/o1 Page 7 of 7 PagelD #: 67

ATTACHMENT B

For all causes of action seeking monetary damages, each party shall identify and
quantify each component of damages alleged:

1, PLAINTIFF’S CLAIMS:

f{hsT bf (svereawes isn
Free Ptun/ ovrrehues Se

Econ Loss : TO be Si¥cemenTe) , (F Couerd giz (esrvne Medicfe< «wes )

f{ 452. 06 ( at-oF-focker Hedteges | Cra Fine .

2. COUNTERCLAIMS AND CROSS-CLAIMS:

To ExtewT Tia) -Pfrry Lestemcigie Fart fcedewT COCA Ion)

Se THIRD-PARTY CLAIMS:

Sex. Numba 2 ‘
